--------------------------------------------------------------------------------

Exhibit 10.2
 
UROPLASTY, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
 
 
AWARDED TO
Grant No.
 
Grant Date
Number of Shares
Exercise Price
NAME
NQXXX
MM/DD/YY
XX,XXX
$X.XX



This NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) is made as of the
date set forth in the box above labeled “Grant Date” (the “Grant Date”) by and
between Uroplasty, Inc., a Minnesota corporation (the “Company”), and the
individual named in the box above labeled “Awarded To” (the “Participant”).
 
1.       Grant of Option.  The Company hereby grants Participant the option (the
“Option”) to purchase all or any part of an aggregate of the number of shares of
the Company’s Common Stock set forth in the box above labeled “Number of Shares”
(the “Shares”) at the exercise price, which is the closing price of the
Company’s common stock on the Grant Date, set forth in the box above labeled
“Exercise Price” according to the terms and conditions set forth in this
Agreement and in the Uroplasty, Inc. 2006 Stock and Incentive Plan (the
“Plan”).  The Option will not be treated as an incentive stock option within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).  The Option is issued under the Plan and is subject to its terms and
conditions.  A copy of the Plan will be furnished upon request of Participant.
 
The Option shall terminate at the close of business seven years from the Grant
Date.
 
2.       Vesting of Option Rights.
 
(a)           Except as otherwise provided in this Agreement or the Plan, the
Option may not be exercised by Participant until the Vesting Date on XXXX, XX,
XXXX, the first anniversary of your Grant Date.
 
(b)          During the lifetime of Participant, the Option shall be exercisable
only by Participant and shall not be assignable or transferable by Participant,
other than by will or the laws of descent and distribution.
 
3.        Expiration Date.  You may exercise the Option only to the extent you
are vested in it.  You may exercise that portion of your exercisable Option at
any time and from time to time until 5:00 pm central time on XXXX, XX, XXXX
after which time your Option expires.
 
4.        Exercise of Option after Death or Termination.  The Option shall
terminate and may no longer be exercised if Participant ceases to be a member of
the Board of Directors of the Company, except that:
 
(a)         If Participant ceases to be a member of the Board of Directors of
the Company for any reason, voluntary or involuntary, other than for “Cause” (as
defined in the Plan) or Participant’s death or disability (as defined in the
Plan), Participant may at any time within a period of 3 months after such
termination exercise the Option to the extent the Option was exercisable by
Participant on the date of the termination of Participant as a Director.
 

--------------------------------------------------------------------------------

(b)         If Participant ceases to be a member of the Board of Directors of
the Company for Cause, the Option shall be terminated as of the date of the act
giving rise to such termination.
 
(c)         If Participant shall die while the Option is still exercisable
according to its terms or if terminated because Participant has become disabled
(as defined in the Plan) while a member of the Board of Directors of the Company
and Participant shall not have fully exercised the Option, such Option may be
exercised at any time within 12 months after Participant’s death or date of
termination as a Director for disability by Participant, personal
representatives or administrators or guardians of Participant, as applicable or
by any person or persons to whom the Option is transferred by will or the
applicable laws of descent and distribution, to the extent of the full number of
Shares Participant was entitled to purchase under the Option on (i) the earlier
of the date of death or termination as a Director or (ii) the date of
termination for such disability, as applicable.
 
(d)        Notwithstanding the above, in no case may the Option be exercised to
any extent by anyone after the termination date of the Option.
 
5.       Method of Exercise of Option.  Subject to the foregoing, the Option may
be exercised in whole or in part from time to time by serving written notice of
exercise to the Company at its principal office within the Option period.  The
notice shall state the number of Shares as to which the Option is being
exercised and shall be accompanied by payment of the exercise price.  Payment of
the exercise price shall be made (i) in cash (including bank check, personal
check or money order payable to the Company), (ii) with the approval of the
Company (which may be given in its sole discretion), by tendering to the Company
a number of shares of the Company’s Common Stock already owned by Participant
having a Fair Market Value (as defined in the Plan) equal to the full exercise
price of the Shares being acquired.
 
6.       Miscellaneous.
 
(a)           Plan Provisions Control.  In the event that any provision of the
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan, the terms of the Plan shall control.
 
(b)          No Rights of Stockholders.  Neither Participant, Participant’s
legal representative nor a permissible assignee of this Option shall have any of
the rights and privileges of a stockholder of the Company with respect to the
Shares, unless and until such Shares have been issued in the name of
Participant, Participant’s legal representative or permissible assignee, as
applicable.
 
(c)           No Right to Employment or Membership.  The grant of the Option
shall not be construed as giving Participant the right to be retained in the
employ of, or as giving a Director of the Company the right to continue as a
Member of the Board of Directors of the Company or an Affiliate (as defined in
the Plan), nor will it affect in any way the right of the Company or an
Affiliate to terminate such position at any time, with or without cause.  In
addition, the Company may at any time terminate Participant’s term as a member
of the Board of a Directors of the Company, free from any liability or any claim
under the Plan or the Agreement.  Nothing in the Agreement shall confer on any
person any legal or equitable right against the Company or any Affiliate,
directly or indirectly, or give rise to any cause of action at law or in equity
against the Company or an Affiliate.  The Option granted hereunder shall not
form any part of the wages, salary or retainer of Participant for purposes of
severance pay or termination indemnities, irrespective of the reason for
termination.  Under no circumstances shall any person ceasing to be a
Participant of the Company or any Affiliate be entitled to any compensation for
any loss of any right or benefit under the Agreement or Plan which such
Participant might otherwise have enjoyed but for termination, whether such
compensation is claimed by way of damages for wrongful or unfair dismissal,
breach of contract or otherwise.  By participating in the Plan, Participant
shall be deemed to have accepted all the conditions of the Plan and the
Agreement and the terms and conditions of any rules and regulations adopted by
the Committee and shall be fully bound thereby.
 
2

--------------------------------------------------------------------------------

(d)            Governing Law.  The validity, construction and effect of the Plan
and the Agreement, and any rules and regulations relating to the Plan and the
Agreement, shall be determined in accordance with the internal laws, and not the
law of conflicts, of the State of Minnesota.
 
(e)           Severability.  If any provision of the Agreement is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Agreement under any law deemed applicable by the Committee (as
defined in the Plan), such provision shall be construed or deemed amended to
conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the purpose
or intent of the Plan or the Agreement, such provision shall be stricken as to
such jurisdiction or the Agreement, and the remainder of the Agreement shall
remain in full force and effect.
 
(f)            No Trust or Fund Created.  Neither the Plan nor the Agreement
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and Participant or
any other person.
 
(g)          Headings.  Headings are given to the Sections and subsections of
the Agreement solely as a convenience to facilitate reference.  Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.
 
(h)          Conditions Precedent to Issuance of Shares.  Shares shall not be
issued pursuant to the exercise of the Option unless such exercise and the
issuance and delivery of the applicable Shares pursuant thereto shall comply
with all relevant provisions of law, including, without limitation, the
Securities Act of 1933, as amended, the Exchange Act of 1934, as amended, the
rules and regulations promulgated thereunder, the requirements of any applicable
Stock Exchange and the Minnesota Business Corporation Act.  As a condition to
the exercise of the purchase price relating to the Option, the Company may
require that the person exercising or paying the purchase price represent and
warrant that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation and warranty is required by law.
 
3

--------------------------------------------------------------------------------

(i)            Income Tax.  Participant is responsible for payment of all
applicable taxes with respect to the exercise of this grant.
 
IN WITNESS WHEREOF, the Company and Participant have executed this Agreement on
the date set forth in the first paragraph.
 

  UROPLASTY, INC.   By:
 
Name:  Rob Kill Its:  Title; President and CEO

 


4

--------------------------------------------------------------------------------


Return to UROPLASTY, Inc., Chief Financial Officer,
5420 Feltl Road, Minnetonka, MN 55343


ACKNOWLEDGMENT OF RECEIPT
 
 
AWARDED TO
 
Grant Date
Number of Shares
Exercise Price
NAME
NQXXX
MM/DD/YY
XX,XXX



I hereby acknowledge receipt of the Non-Qualified Stock Option granted on the
Grant Date under the terms and conditions of the Plan and this Agreement and
agree to the provisions set forth therein and herein.



 
Signature of Participant
Date

 
 
5

--------------------------------------------------------------------------------